NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0298n.06

                                        Case No. 18-3816

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
                                                                               Jun 11, 2019
UNITED STATES OF AMERICA,                           )
                                                                           DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,
                                                    )
                                                    )       ON APPEAL FROM THE UNITED
v.
                                                    )       STATES DISTRICT COURT FOR
                                                    )       THE NORTHERN DISTRICT OF
ANTWOINE GARRETT,
                                                    )       OHIO
       Defendant-Appellant.                         )


       BEFORE: MERRITT, THAPAR, and READLER, Circuit Judges.

       PER CURIAM. Antwoine Garrett pled guilty to attempted possession of a controlled

substance with intent to distribute. See 21 U.S.C. § 841(a)(1). Relying on our precedent in United

States v. Evans, the district court found that Garrett had at least two prior felony convictions for

either crimes of violence or controlled substance offenses, meaning he qualified for a career

offender sentencing enhancement. 699 F.3d 858, 867–68 (6th Cir. 2012); see also U.S. Sentencing

Guidelines Manual § 4B1.1 (U.S. Sentencing Comm’n 2016).              But one of Garrett’s prior

convictions may have been for an attempted controlled substance offense. And while Garrett’s

appeal was pending, the en banc court determined that attempt crimes no longer qualify as

controlled substance offenses for purposes of the career offender enhancement. United States v.

Havis, No. 17-5772, 2019 WL 2376070, at *1, *3–4 (6th Cir. June 6, 2019) (en banc). Thus, we

VACATE and REMAND for the district court to consider in the first instance whether Garrett

qualifies for the career offender enhancement in light of Havis.